DETAILED ACTION
This action is in response to the amendment filed on 5/2/2022. 
Claims 1-3, 5-10,12-17 and 19-20 are pending.


Claim Rejections 35 USC §102 & 103


Applicant’s amendment filed 5/2/2022 with respect to the claims 1-3,5-10,12-17 and 19-20 have been fully considered and are persuasive.  The rejection of the claims 1-3, 5-10, 12-17 and 19-20 have been withdrawn. 

Allowable Subject Matter
Claims 1-3, 5-10, 12-17 and 19-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is related to video codec that acquires or generates information regarding a target picture including a first information indicating whether a reference picture list syntax can be present in slice headers with a NAL unit type equal to a specific type; the reference picture list is configured for the target picture in a case that the first information indicates that the reference picture list syntax can be present in the slice headers with a NAL unit type equal to the specific type; a decoding comprising a determination of whether an override on the number of activated reference indexes in the slice header is to be performed or not and determining whether the override is to be performed is performed regardless of a value of the first information.

Prior art was found for the claims as follows:

- He et al. (US 20210297655 A1)
He discloses a video encoder maintains a first reference picture list; maintains a second reference picture list; determines that a picture is an instantaneous decoding refresh (IDR) picture; determines that reference picture list syntax elements are present in a slice header for the IDR picture; and in response to determining that the picture is the IDR picture and that the reference picture list syntax elements are present in the slice header for the IDR picture, updates the first reference picture list and the second reference picture list such that no picture in the first reference picture list and no picture in the second reference picture list precedes, in output order or decoding order, any preceding instant random access point (IRAP) picture in decoding order.

- Kim et al.  (US 20190082178 A1)
Kim discloses video encoding and decoding using picture partition information. Each of the pictures in a video is partitioned into tiles or slices based on picture partition information. Each picture is partitioned using one of at least two different methods based on the picture partition information. The picture partition information may indicate two or more picture partitioning methods. The picture partitioning methods may be changed either periodically or according to a specific rule. The picture partition information may describe such a periodic change or the specified rule.


The references are not anticipating or an obvious combination of the claimed invention including, with all of the other elements in each of the independent claims 1, 8 and 15, video codec that acquires or generates information regarding a target picture including a first information indicating whether a reference picture list syntax can be present in slice headers with a NAL unit type equal to a specific type; the reference picture list is configured for the target picture in a case that the first information indicates that the reference picture list syntax can be present in the slice headers with a NAL unit type equal to the specific type; a decoding comprising a determination of whether an override on the number of activated reference indexes in the slice header is to be performed or not and determining whether the override is to be performed is performed regardless of a value of the first information.

The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N. NOH whose telephone number is (571)270-0686.  The examiner can normally be reached on Mon-FRI 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE N NOH/

Primary Examiner
Art Unit 2481